Gildersleeve, J.
This is the usual action in equity, by the owner of premises abutting upon the defendants elevated railroad, to restrain the defendants from the further maintenance and operation thereof. Judgment was given at Special Term awarding past damages, the price of the easements taken by the defendants fixed, and an alternative injunction granted. The questions of fact raised depended upon conflicting testimony. There is sufficient evidence in support of plaintiffs’ contention to sustain the conclusions reached by the learned court at Special Term, and with such conclusions the General Term will not interfere. The trial court was manifestly guided by correct principles of law, and properly applied them.
The exceptions to rulings upon questions of evidence are unassailable. We find no valid objection to the judgment.
The judgment appealed from must be affirmed, with costs.
Sedgwick, Ch. J., and Dugro, J., concur.
Judgment affirmed, with costs.